      1:19-cv-00770-TMC           Date Filed 04/30/20        Entry Number 23          Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

Carol Sue Vereen,                   )
                                    )
                     Plaintiff,     )
                                    )                    Civil Action No. 1:19-cv-0770-TMC
       v.                           )
                                    )                                   ORDER
Andrew M. Saul, Commissioner of     )
Social Security Administration,1    )
                                    )
                     Defendant.     )
____________________________________)

        Plaintiff Carol Sue Vereen brought this action pursuant to 42 U.S.C. § 405(g) and §

1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying her claim for disability insurance benefits (“DIB”) and supplemental

security income (“SSI”). (ECF No. 1). This matter is before the court for review of the Report

and Recommendation (“Report”) of the United States Magistrate Judge, made in accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 18). The Report

recommends that the Commissioner’s decision be reversed and remanded for further

administrative action pursuant to sentence four of 42 U.S.C. § 405(g). Id. at 1, 34. Neither party

has filed objections to the Report, and the time to do so has now run.

        The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only


1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019. Pursuant to
Fed. R. Civ. P. 25(d), Saul is substituted for Nancy Berryhill.
      1:19-cv-00770-TMC         Date Filed 04/30/20     Entry Number 23        Page 2 of 2




satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record under the appropriate standards as set

forth above, the court adopts the Report of the magistrate judge (ECF No. 18), which is

incorporated herein by reference. Accordingly, the Commissioner’s final decision is REVERSED

pursuant to the fourth sentence of 42 U.S.C. § 405(g), and the case is REMANDED back to the

Commissioner for further administrative action consistent with the Report.

         IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     Timothy M. Cain
                                                     United States District Judge

April 30, 2020
Anderson, South Carolina
